United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1457
Issued: February 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2018 appellant, through counsel, filed a timely appeal from a May 25, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established continuing employment-related disability
after January 14, 2009 causally related to a March 14, 2008 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On May 28, 2008 appellant, then a 46-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that, on May 14, 2008, he injured his back while in the performance of duty.
He stopped work on May 21, 2008 and did not return. OWCP accepted the claim for a contusion
of the back. Appellant received continuation of pay from May 12 through July 4, 2008.
Appellant filed a claim for compensation (Form CA-7) for wage loss beginning
July 5, 2008 causally related to the accepted May 14, 2008 employment injury. By decisions dated
July 24 and October 19, 2009, OWCP denied his claim for wage-loss compensation beginning
July 5, 2008.
Appellant subsequently appealed to the Board. By decision dated October 18, 2010, the
Board set aside the July 24 and October 19, 2009 OWCP decisions denying his claim for wageloss compensation.4 The Board determined that the reports from Dr. John E. Carey, an attending
Board-certified anesthesiologist, were sufficient to warrant further development of the evidence.5
The Board remanded the case for OWCP to further develop the medical evidence followed by a
de novo decision.
OWCP, on April 22, 2011, referred appellant to Dr. Steven J. Lancaster, a Board-certified
orthopedic surgeon, for a second opinion examination.
In a report dated June 15, 2011, Dr. Lancaster opined that appellant’s back contusion had
resolved within a few months of his injury. He diagnosed lumbar spondylosis and a preexisting
lumbar and cervical herniated nucleus pulposus. Dr. Lancaster opined that the L4-5 herniated disc
was unrelated to the accepted employment injury. He found that appellant had work restrictions
as the result of nonemployment-related conditions. In a supplemental report dated August 24,
3

Docket No. 15-1498 (issued October 16, 2015); Docket No. 10-0382 (issued October 18, 2010).

4

Id.

5

In a report dated July 29, 2009, Dr. Carey discussed his treatment of appellant in 2005 for the effects of motor
vehicle accidents in 1995, 1999, and 2004. He advised that at the end of treatment in 2006 appellant had few
symptoms. Dr. Carey examined appellant on June 4, 2008 and found muscle spasms, a positive straight leg raise, and
limited cervical and lumbar range of motion. He obtained diagnostic studies which he found showed a new central
disc herniation at L4-5 effacing the thecal sac and corresponding to appellant’s complaints of left lower radiculopathy.
Dr. Carey also found an acute progression of a preexisting disc herniation at C4-5 without acute impingement. He
concluded that appellant sustained new injuries due to his May 14, 2008 employment injury.

2

2011, Dr. Lancaster determined that he had not sustained an employment-related aggravation of a
preexisting cervical disc herniation and that his back contusion had healed by June 2011.
On October 28, 2011 OWCP found that a conflict existed between Dr. Carey and
Dr. Lancaster regarding the diagnosed conditions due to the May 14, 2008 employment injury and
whether appellant had any further disability due to the injury. It referred him to Dr. Robert Elkins,
a Board-certified orthopedic surgeon, for an impartial medical examination.
In a report dated December 8, 2011, Dr. Elkins diagnosed chronic low back pain, lumbar
strain, a possible L4-5 herniated disc, possible spondylosis, moderate symptoms magnification,
and a herniated cervical disc not accepted as work related. He opined that appellant’s lumbar strain
had resolved and that his cervical condition was unrelated to his employment injury. Dr. Elkins
further opined that it was difficult to determine whether the L4-5 disc herniation preexisted the
May 14, 2008 employment injury.
By decision dated September 27, 2013, OWCP again denied appellant’s claim for disability
compensation beginning July 5, 2008. It found that Dr. Elkins’ opinion represented the weight of
the evidence and established that appellant’s current conditions were unrelated to his accepted
employment injury.
On October 3, 2013 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
Following a preliminary review of the record, by decision dated February 10, 2014, an
OWCP hearing representative set aside the September 27, 2013 decision. She instructed OWCP
to obtain a supplemental report from Dr. Elkins addressing whether the accepted condition had
resolved, whether the work injury aggravated appellant’s preexisting cervical condition, whether
it had caused the herniated lumbar disc, and whether appellant had experienced any periods of
disability beginning July 2008.
In a supplemental report dated February 20, 2014, Dr. Elkins related that appellant’s
cervical condition was unrelated to the employment injury and his lumbar sprain had resolved. He
advised that he was unable to identify whether the L4-5 herniated disc preexisted appellant’s
employment injury and noted that the injury may have aggravated a preexisting problem.
Dr. Elkins concluded that any aggravation to appellant’s lumbar condition had ceased by
March 27, 2011.
By decision dated June 6, 2014, OWCP again denied appellant’s claim for compensation
for disability beginning July 5, 2008.
On June 13, 2014 appellant, through counsel, requested a telephonic hearing. By decision
dated March 26, 2015, OWCP’s hearing representative affirmed the June 6, 2014 decision. She
found that Dr. Elkins’ opinion constituted the special weight of the evidence and established that
appellant’s herniated L4-5 disc and disc degeneration was unrelated to his accepted employment
injury.

3

Appellant subsequently appealed to the Board. By decision dated October 16, 2015, the
Board set aside the March 26, 2015 OWCP decision.6 The Board found that Dr. Elkins’ opinion
was insufficient to resolve the conflict in medical opinion as he did not directly address whether
appellant sustained any periods of disability due to his accepted conditions, misidentified the
accepted condition as a lumbar strain rather than a lumbar contusion, and provided an equivocal
opinion regarding whether he sustained additional conditions due to his May 14, 2008 employment
injury. The Board instructed OWCP to refer appellant to a new impartial medical examiner (IME).
OWCP, on January 28, 2016, referred appellant to Dr. Brian Haycook, a Board-certified
orthopedic surgeon, for an impartial medical examination.
In a report dated February 25, 2016, Dr. Haycook discussed appellant’s symptoms of neck
pain, back pain, and left lower extremity numbness and weakness. He related, “All indications are
that [appellant’s] symptoms at the time of the injury were an exacerbation of preexisting
spondylosis that should have resolve[d] with extensive treatments….” Dr. Haycook advised that
a magnetic resonance imaging (MRI) scan study of the cervical spine showed chronic degenerative
changes without an acute injury and thus demonstrated “more of an aggravation of preexisting
conditions that would be expected to resolve with conservative measures of limited duration.” He
found that there were no objective or diagnostic findings explaining appellant’s continued
disability, and that he agreed with Dr. Lancaster’s 2011 evaluation. In a March 10, 2016 work
capacity evaluation form (Form OWCP-5c), Dr. Haycook found that he had no restrictions as the
result of a spinal condition.
By decision dated April 8, 2016, OWCP again denied appellant’s claim for wage-loss
compensation beginning July 5, 2008 and further determined that he had not established an
aggravation of a preexisting cervical condition or herniated lumbar disc due to his May 14, 2008
employment injury. It found that the opinion of Dr. Haycook represented the special weight of the
evidence and established that appellant had no employment-related disability.
On April 18, 2016 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.7
Following a preliminary review, by decision dated October 31, 2016, OWCP’s hearing
representative vacated the April 8, 2016 decision. She found that Dr. Haycook’s opinion was
insufficient to resolve the conflict in medical opinion as he did not explain whether appellant had
sustained a temporary or permanent aggravation of a preexisting condition due to his employment
injury and did not address whether he experienced any resulting periods of disability.
Dr. Haycook, in a supplemental report dated February 8, 2017, advised that appellant’s
trauma was “sufficient to aggravate [his] arthritis.” He related that he was unable to ascertain any
periods of total or partial employment-related disability from his 2016 examination.

6

Supra note 3.

7
A May 13, 2016 cervical MRI scan study showed disc desiccation and bulging at multiple levels with C2-3 through
C4-5 and C6-7 disc herniations indenting the thecal sac.

4

In an addendum received by OWCP on March 2, 2017, Dr. Haycook asserted, in response
to the question of whether the employment incident caused a temporary aggravation of a
preexisting cervical and lumbar spine degenerative condition, that the “trauma sustained in [the]
injury aggravated [the] existing arthritis.” Regarding periods of disability, he advised, “In general,
six to eight months is [a] reasonable time for [the] aggravations to resolve.”
On March 17, 2017 OWCP expanded acceptance of appellant’s claim to include a
temporary aggravation of spinal spondylosis. It informed him that the medical evidence of
recorded supported disability from May 14, 2008 to January 14, 2009.
OWCP paid
January 14, 2009.

appellant

wage-loss

compensation

from

July 5,

2008

through

By decision dated October 6, 2017, OWCP denied appellant’s claim for wage-loss
compensation for wage loss commencing January 15, 2009. It determined that Dr. Haycook’s
opinion established that the temporary aggravation of appellant’s preexisting arthritis had resolved
within six to eight months.
Counsel, on October 19, 2017, requested a telephonic hearing before an OWCP hearing
representative.
During the telephonic hearing, held on March 13, 2018, counsel asserted that
Dr. Haycook’s report was speculative and general in nature. He noted that Dr. Elkins had found
that the aggravation of appellant’s low back condition did not cease until March 2011.
By decision dated May 25, 2018, OWCP’s hearing representative affirmed the October 6,
2017 decision. She found that Dr. Haycook’s opinion represented the special weight of the
evidence and established that appellant had no employment-related disability after
January 14, 2009.8
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.9 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.10 Whether a particular injury causes an employee
to become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.11

8
The hearing representative indicated in the conclusion of her decision that appellant had no employment-related
disability after January 15, 2010; however, this appears to be a typographical error.
9

See T.A., Docket No. 18-0431 (issued November 7, 2018).

10

M.C., Docket No. 18-0919 (issued October 18, 2018).

11

See K.C., Docket No. 17-1612 (issued October 16, 2018).

5

Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.12 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.13 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.14 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.15
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination.16
For a conflict to arise, the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”17 Where OWCP has referred the case to an IME to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well-reasoned and based upon a proper
factual background, must be given special weight.18
When OWCP obtains an opinion from an IME for the purpose of resolving a conflict in the
medical evidence and the IME’s opinion requires clarification or elaboration, OWCP must secure
a supplemental report from the specialist to correct the defect in his original report. If the refer
physician fails to respond or does not provide an adequate response, OWCP should refer appellant
for a new IME examination.19
ANALYSIS
The Board finds that the case is not in posture for decision. On prior appeal, the Board
remanded the case for OWCP to refer appellant to a new IME to resolve the conflict in medical
opinion regarding whether he had sustained any periods of employment-related disability and
whether the acceptance of his claim should be expanded to include additional conditions.
OWCP referred appellant to Dr. Haycook to resolve the conflict in medical opinion. In a
report dated February 25, 2016, Dr. Haycook opined that appellant sustained an exacerbation of

12

20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018).

13

See L.W., Docket No. 17-1685 (issued October 9, 2018).

14

See D.G., Docket No. 18-0597 (issued October 3, 2018).

15

See D.R., Docket No. 18-0232 (issued October 2, 2018).

16

5 U.S.C. § 8123(a); A.R., Docket No. 18-0632 (issued October 19, 2018).

17

C.H., Docket No .18-1065 (issued November 29, 2018).

18

W.M., Docket No. 18-0957 (issued October 15, 2018).

19
See also W.H., Docket No. 16-0806 (issued December 15, 2016); Federal (FECA) Procedure Manual, Part 2 -Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.11(e) (September 2010).

6

preexisting spondylosis that should have resolved following treatment. He found no functional
deficit of the lower extremities and no current work restrictions due to a spinal condition.
OWCP subsequently requested that Dr. Haycook clarify whether appellant had sustained a
temporary or permanent aggravation of a preexisting condition and any periods of employmentrelated disability. In a supplemental report dated February 8, 2017, Dr. Haycook advised that the
trauma had aggravated appellant’s arthritis, but that he was unable to comment on periods of
disability from a 2016 examination. On March 2, 2017 he opined that six to eight months in
general was a reasonable time for resolution of the aggravation.
Based on Dr. Haycook’s report, OWCP expanded acceptance of appellant’s claim to
include a temporary aggravation of spinal stenosis causing disability from employment for the
period May 14, 2008 to January 14, 2009.
The Board finds that Dr. Haycook’s opinion is insufficient to resolve the conflict in medical
opinion regarding the appropriate period of disability. The report of an IME is given special weight
only if the report is sufficiently rationalized and based upon a proper factual background.20
Dr. Haycook did not provide any rationale for his finding that an aggravation of appellant’s
condition should have resolved in six to eight months. Further, his disability determination is
general in nature rather than specific to appellant and the circumstances of this case.21 The Board
thus finds that Dr. Haycook’s opinion is of insufficient probative value to carry the special weight
of the evidence.22
Once OWCP undertakes development of the medical evidence, it has the responsibility to
do so in a manner that will resolve the relevant issues in the case.23 As noted above, when OWCP
obtains an opinion from an IME for the purpose of resolving a conflict in the medical evidence
and the IME’s opinion requires clarification or elaboration, it must secure a supplemental report
from the specialist to correct the defect in his original report.24 If the IME is unable to clarify or
elaborate on his original report or if his supplemental report does not sufficiently address the issues,
OWCP should refer the claimant to a second IME.25 On remand, OWCP should refer appellant to
a new IME to resolve the conflict regarding the period of his employment-related disability.26
Following such development as deemed necessary, it shall issue a de novo decision.

20

A.S., Docket No. 17-1033 (issued October 23, 2017).

21

See generally R.A., Docket No. 17-0011 (issued March 20, 2018); D.A., Docket No. 17-0533 (issued
August 7, 2017).
22

See R.D., Docket No. 17-0415 (issued April 13, 2018).

23

See K.S., Docket No. 18-0845 (issued October 26, 2018).

24

C.B., Docket No. 16-1713 (issued April 21, 2017).

25

See R.H., Docket No. 17-1903 (issued July 5, 2018).

26

Supra note 19.

7

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 25, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: February 1, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

